Citation Nr: 0601414	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO. 00-06 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as secondary to the 
service connected thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and W. S. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO), 
which denied service connection for cervical spine and 
thoracic spine disorders. Service connection for a disorder 
of the thoracic spine was subsequently granted in a March 
2003 decision. In July 2004 the Board REMANDED the case to 
the RO for additional development, to include obtaining 
Social Security Administration records and to afford the 
veteran a VA examination. That development has been completed 
and the case has been returned to the Board for adjudication. 

The veteran submitted a VA form 9 and requested a personal 
hearing before a member of the Board. That hearing was held 
before the undersigned in January 2004 and the transcript is 
of record. 


FINDINGS OF FACT

1. All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claim addressed in this 
decision and obtained all relevant evidence designated by the 
appellant.

2. The veteran was treated on several occasions while on 
active duty for neck pain; however, his separation 
examination was negative for any pertinent abnormal objective 
findings, and the post-service medical evidence shows no 
degenerative joint disease of the cervical spine until 
approximately ten years after his separation from service 
following a whiplash injury incurred in a motor vehicle 
accident. 

3. By a rating decision dated in March 2003 the RO granted 
the veteran's claim for service connection for Scheuermann's 
disease of the thoracic spine. 

4. The competent medical evidence fails to demonstrate that 
the veteran's degenerative joint disease of the cervical 
spine was caused or aggravated by service or is etiologically 
related to the service connected thoracic spine disorder. 

5. The preponderance of the evidence is against a nexus 
between the veteran's degenerative joint disease of the 
cervical spine and service or a service-connected disability.


CONCLUSION OF LAW

Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred therein; and the 
veteran's degenerative joint disease of the cervical spine is 
not proximately due to or the result of a disability, to 
include Scheuermann's disease, of the thoracic spine. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002). VA has issued final 
regulations to implement these statutory changes. See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005). These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. Collectively, the July 2004 Board 
decision and remand, the RO rating decisions, the statement 
of the case and supplemental statements of the case, issued 
in connection with the appellant's appeal have notified him 
of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied. In 
addition, correspondence from the RO sent to the appellant, 
to include the June 2001, April 2003, August 2004 and October 
2004 letters, specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and the relative 
burdens of the appellant and VA in producing or obtaining 
that evidence or information. That is, the appellant was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include June 
2001, April 2003, August 2004 and October 2004 letters, 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim. This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1). The October 
2004 letter explicitly requested that he provide any evidence 
in his possession that pertained to his claim. Additionally, 
he was informed that it was his responsibility to ensure that 
VA received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits. VCAA 
was not implemented prior to the issuance of the September 
1999 RO decision that is the subject of this appeal. 
Nonetheless, the Board finds that prior to the September 1999 
RO decision and subsequently, the veteran has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claim. Thus, 
the Board finds that the veteran received VCAA notice at the 
required time in this case. 

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim. In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records. The appellant has not made the RO or 
the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide the 
appellant's appeal. 

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations and medical opinions 
obtained by the RO, when viewed in conjunction with the lay 
and additional medical evidence associated with the claims 
file, is sufficient for a determination on the merits of the 
appellant's appeal. See 38 C.F.R. § 5103A(d). The relevant 
post-service medical evidence includes a report of a VA 
examination and an addendum to the report which was thorough 
in nature and included relevant findings, to include a nexus 
opinion addressing the claim of a link between a current 
degenerative joint disease of the cervical spine and service 
or a service connected disability. Under these circumstances, 
there is no further duty to provide another examination or 
medical opinion. Id. The Board finds that all obtainable 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply). The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim. Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case. There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged. Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The service medical records show multiple complaints of neck 
pain during service beginning in July 1980. A July 1980 
service medical record noted that the veteran reported he had 
experienced neck pain for the previous two years. A September 
1980 service medical report noted that cervical spine x-rays 
taken at that time were interpreted as being normal. The 
diagnosis was strain. A December 1980 service medical record 
noted a diagnosis of back strain and muscle spasms in the 
neck. The veteran was provided physical therapy for this 
condition. A subsequent medical report  reflected a possible 
lower cervical facet problem. He was seen again in January 
1981 for complaints of constant neck pain. The clinician also 
noted that the veteran's neck was feeling better. A March 
1981 discharge examination report is negative for any 
findings attributable to a cervical spine disability. 

Private post-service medical reports dated in July 1991 
reflect that the veteran was being treated for a whiplash 
injury that he incurred in a motor vehicle accident in 
October 1990. He was taken to the emergency room following 
the motor vehicle accident. He was diagnosed with chronic 
lumbar and cervical strain. The records reflect that he 
stopped working following the motor vehicle accident. A July 
1991 lumbar MRI revealed evidence of changes of the thoracic 
spine consistent with Scheuermann's disease.  

In a disability report submitted to the Social Security 
Administration (SSA), the veteran indicated that he had 
developed neck and low back pain as a result of the October 
1990 motor vehicle accident. 

In July 1992 he was diagnosed with degenerative disc disease 
of the cervical and lumbar spine with chronic neck and low 
back pain. A June 1993 report shows that the veteran's neck 
range of motion was limited by approximately 50 percent.  An 
MRI of the cervical spine performed in June 1993 revealed a 
mild compression fracture of C5-6, age undetermined (June 
1993). In October 1993, the veteran was diagnosed with 
Scheuermann's disease. In June 1994 a clinician indicated 
that the veteran had some changes in the thoracic spine 
consistent with Scheuermann's kyphosis. In October 1998 he 
was diagnosed with arthritis of the neck, post-surgical 
laminectomy, disc disease of the lower back, Scheuermann's 
disease of the mid back with kyphosis and degenerative 
osteoarthritis of the right shoulder. 

A November 2000 private medical report shows that the veteran 
gave a history of experiencing difficulty with Scheuermann's 
disease since service. In June 2001 he was seen for chronic 
neck and back pain. He related that the pain originated in 
service. 

A June 2000 letter from the veteran's private chiropractor 
noted that the veteran was being treated for spinal 
dysfunction. The chiropractor stated that the veteran's 
disorder was not diagnosed until 1993. He opined that had 
treatment been made available to the veteran when his 
complaints originated during service, his disorder would not 
have progressed as far as it has.

A July 2000 letter from the veteran's private physical 
therapist noted that she had treated him since 1984. The 
physical therapist stated that with decreased mobility in his 
thoracic spine an increased load would be placed on his neck. 
She also noted the Scheuermann's disease could have involved 
the veteran's neck. A November 2000 private treatment note 
refers to increased pain in the veteran's neck and back. The 
physician noted that the veteran's Scheuermann's disease was 
a progressive problem.

In May 2002 the veteran submitted a statement wherein he 
contended that his back and neck conditions were aggravated 
by active service. In support of his claim he submitted a May 
2002 letter from his private physician that provided that it 
was her opinion that the veteran had Scheuermann's disease 
prior to entering service, and that service likely 
exacerbated his pre-existing condition.

A September 2002 VA examination report noted that the 
examiner reviewed the veteran's claims folder. He indicated 
that the veteran's prior records showed evidence of bulging 
discs in the cervical spine that would not likely be 
secondary to the Scheuermann's disease, but rather secondary 
to a motor vehicle accident. He stated that "confirmation of 
what we are dealing with here could well await the reports of 
the x- rays and imaging studies ordered today." The Board 
notes that such studies were conducted, but no further 
comments regarding such studies are noted in the record.

By a rating decision dated in March 2003 the RO granted the 
veteran's claim for service connection for Scheuermann's 
disease of the thoracic spine. In May 2003 the veteran 
submitted a statement wherein he argued that the neck 
condition pre-existed service and was aggravated therein. He 
further stated that he suffered from degenerative disc 
disease during service, however the clinicians misdiagnosed 
at the time. 

Private treatment records from 2003 reflect continued 
treatment for cervical degenerative disease. The veteran 
reported that his complaints originated during military 
service and were exacerbated by a motor vehicle accident in 
April 2002. In April 2003 the veteran's private physician 
attributed the veteran's cervical spine disorder to an April 
2002 motor vehicle accident. Thereafter, in an October 2003 
report, the clinician attributed the veteran's cervical spine 
disorder to both military service and a motor vehicle 
accident.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing held in January 2004. He 
stated that he visited his private physician monthly for 
treatment related to his cervical spine. The veteran related 
that certain incidents that occurred during service 
contributed to his condition, to include being hit several 
times during combat training and having a recruit fall on top 
of him. The veteran indicated that he sought treatment for 
his neck pain during service. He also indicated that he was 
on Social Security disability as a result of his back 
disorders.

Pursuant to the Board remand, the veteran underwent a VA 
examination in September 2003. The veteran complained of neck 
pain developing during basic training and aggravated by an 
automobile accident in 1990. An MRI of the cervical spine 
revealed suggestive disease of C5 and C6. Following an 
examination of the veteran, the examiner provided an 
impression of chronic neck pain with associated abnormal MRI 
in 2003. The examiner noted that there was no evidence of 
nerve root entrapment. The examiner indicated having reviewed 
the veteran's case file in preparation for the examination. 

An October 2003 private medical report reflects a diagnosis 
of cervical degenerative disc disease, continued neck pain 
status post-motor vehicle accident/military injury. A July 
2004 private medical report showed evidence of treatment with 
intra-articular injections to the cervical spine. He was 
diagnosed with cervical spondylosis and cervical pain. 

In September 2004 the examiner who performed the September 
2003 VA examination prepared an addendum to the examination 
report. He opined that the veteran's currently diagnosed 
cervical spine disorder less likely than not originated in 
service or was aggravated therein, nor was it aggravated by 
the service connected thoracic spine disorder. The examiner 
indicated having reviewed the veteran's case file in 
preparation for the addendum report. 

The veteran's chiropractor prepared a September 2005 private 
medical report wherein he noted a history that the veteran 
had been injured in service. He opined that the service 
connected Scheuermann's disease was linked to his neck pain. 
The veteran's chiropractor submitted another statement in 
October 2005 wherein he indicated having seen the veteran's 
prior medical records and based on scientific evidence found 
in a medical treatise, he would recommend disability for the 
areas affected by Scheuermann's disease, to include the neck. 
In statements submitted by the veteran in November 2005, he 
claimed entitlement to service connection for his neck 
condition as secondary to the service connected Scheuermann's 
disease.

Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002). Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war or peacetime service after December 1946, and a chronic 
disease, including osteoarthritis (degenerative joint 
disease), becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102. When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). The preponderance of the evidence must be against the 
claim for benefits to be denied. See Alemany v. Brown, 9 Vet. 
App. 518 (1996).



Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).
Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for degenerative 
joint disease of the cervical spine. 

There is medical evidence that supports that appellant's 
contention that his currently diagnosed degenerative joint 
disease of the cervical spine is related to service. The 
service medical records show multiple complaints of neck pain 
during service. In July 1992 he was diagnosed with 
degenerative disc disease of the cervical and lumbar spine 
with chronic neck and low back pain. A July 2000 letter from 
the veteran's private physical therapist noted that she had 
treated him since 1984, opined that the Scheuermann's disease 
could have involved the veteran's neck. In an October 2003 
report, the clinician attributed the veteran's cervical spine 
disorder to both military service and a motor vehicle 
accident. Finally, statements from the veteran's chiropractor 
submitted in October 2005 and in November 2005, provided that 
the veteran's neck condition was secondary to the service 
connected Scheuermann's disease. However, most of the medical 
reports that link the veteran's cervical condition to service 
are apparently not based upon a complete review of the 
veteran's service medical records, but rather on history 
provided by the veteran. The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background. 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993). 

There are also competent opinions that weigh against the 
claim. A January 1981 service medical record showed that the 
veteran's neck was feeling better. The March 1981 discharge 
examination report is negative for any findings attributable 
to a neck disability. A private post-service medical report 
dated in July 1991 reflects that the veteran was being 
treated for a whiplash injury incurred in a motor vehicle 
accident in October 1990. The records show that subsequent to 
this injury the veteran, who had been employed up to that 
point, stopped working.  In a disability report submitted to 
the SSA, the veteran indicated that he had developed neck and 
low back pain as a result of the October 1990 motor vehicle 
accident. Thereafter, the veteran was first diagnosed with 
degenerative disc disease of the cervical spine in July 1992, 
more than one year after service discharge. Additionally, 
although there is no evidence that the examiner who performed 
the September 2002 VA examination provided an opinion 
regarding the etiology of the veteran's cervical condition 
following a review of the x-rays taken at the time, upon a 
review of the veteran's claims folder he opined that his 
cervical spine condition would not likely be secondary to the 
Scheuermann's disease, but rather secondary to a motor 
vehicle accident. Moreover, the examiner who performed the 
September 2003 VA examination and prepared the September 2004 
addendum report, unequivocally opined that the veteran's 
currently diagnosed cervical spine disorder less likely than 
not originated in service or was aggravated therein, nor was 
it aggravated by the service connected thoracic spine 
disorder.  

Competency must be distinguished from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
Generally under VA law, the only requirement for competency 
to provide medical evidence is that the person be a licensed 
health care professional, and a nurse's opinion has been 
accepted by the Court as competent medical evidence. See YT 
v. Brown, 9 Vet. App. 195, 201 (1996); Goss v. Brown, 9 Vet. 
App. 109 (1996); see also Pond v. West, 12 Vet. App. 341 
(1999).

Where, as in this appellant's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)). With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Wensch v. Principi, 15 Vet. App. 
362, 367 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases); Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement). The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). 

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the courts have 
provided guidance for weighing medical evidence. They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise. Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994). A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty. Bloom v. West, 12 Vet. App. 185, 187 (1999). Also, 
a medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source. 

The Board finds that the VA physician's opinion is more 
probative that the opinion of the chiropractor for the 
following reasons. The VA medical opinion of September 2004 
was based on a complete review of the relevant medical 
evidence in the claims file, was prepared by a medical 
doctor, who furnished a detailed report with an underlying 
medical rationale explaining that the veteran's currently 
diagnosed cervical spine disorder less likely than not 
originated in service or was aggravated therein, nor was it 
aggravated by the service connected thoracic spine disorder.  
The Board finds the VA medical opinion, when read together 
with the other relevant medical evidence of record, is more 
persuasive because it was proffered by a medical doctor 
following a review of the case file and is supported by the 
clinical evidence. 

The Board recognizes the assertions by the appellant that the 
veteran's cervical spine condition was aggravated during 
active duty and was misdiagnosed at the time, or that it was 
aggravated by the service connected thoracic spine disorder. 
However, as a lay person the appellant is not competent to 
provide a medical diagnosis or an opinion requiring medical 
knowledge, such as a question of medical causation. Espiritu, 
supra. As a result, her contentions are not material to the 
issue of whether the veteran's cervical spine condition is 
linked to service. The preponderance of the evidence is 
against a nexus between the veteran's degenerative joint 
disease of the cervical spine and any incident of service or 
a service connected disability, to include Scheuermann's 
disease. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim for service connection for degenerative joint 
disease of the cervical spine, to include as secondary to the 
service connected thoracic spine disorder, must be denied. 
38 U.S.C.A. § 5107(b); See also, generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include as secondary to the 
service connected thoracic spine disorder, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


